The husband of the claimant, one James C. McMurry, was employed as guard in and at the penitentiary located at Joliet, Illinois, and while he was performing his said duty he was attacked and assaulted by an inmate of said institution and killed. That said James C. McMurry died intestate, leaving him surviving this claimant and three minor children, aged seven, nine and twelve, respectively. That the only property left by the decedent was his household effects. That it appars from the evidence that the said claimant and the said minor children were wholly dependent upon the deceased for support. It is the opinion of this Court that there is no legal liability on the part of the State. However, as a matter of social justice this Court recommends the General Assembly of the State of Illinois to appropriate the sum of five thous- and dollars ($5,000.00) to be paid to the said widow, the claimant herein for the purpose of supporting herself and her minor children insofar as the same may extend.